Per Curiam,
It appears from the record in this case, that defendant was employed as manager of a department of plaintiffs’ business, and was to receive as compensation a sum equal to one-half of the net profits of the department. He was to have a drawn account of a fixed sum per month which was to be charged to him as' against the amount of compensation to which he might be ultimately entitled. It turned out, however, that, owing to losses through bad accounts, the business of defendant’s department yielded no profits during the period in question; and, as a result, the defendant was indebted to plaintiffs for the amount of money which had been advanced to him. There is nothing in the contract to justify the claim that the advances made to defendant were to be considered as salary, and the court below very properly held that the affidavit of defense was insufficient in so far as it was based upon a claim for salary under the contract. Defendant was not a partner, but his compensation was clearly dependent upon, and was to be measured by, the amount of profits made in his department.
The judgment is affirmed.